DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
Page 5 line 5 should read “make it difficult” instead of “makes it difficult”.
Page 8 line 18 should read “of the” instead of “ofthe”.
Page 8 line 18 should read “prevent” instead of “prevents”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12 and 19 recite the limitation "the duty cycle" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Polson (GB 2298370).
Regarding claim 13, Polson discloses a method of generating a pulsed electromagnetic field for providing a physiological effect the method comprising: generating a pulsed electromagnetic field (Page 1 lines 5-10, Page 4 lines 3-13 – changing magnetic fields for neuro-muscular stimulation), having a maximum current between 100 A and 2000 A (Page 7 line 2-3: “the peak current being about 130 amps in a typical system”) and a maximum voltage between 150 V and 2000 V (Fig. 4A, 4B, Page 6 lines 9-12: Discharge capacitor has voltage of 1.8 kV.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 6, 7, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Abrams et al. (US 6117066) in view of Southern et al. (EP 3101779).
Regarding claim 1, Abrams discloses a pulsed electromagnetic field therapy device (Col 4 lines 55-60) comprising: a parallel resonant circuit comprising a capacitor connected in parallel with an inductor in the parallel resonant circuit (Col 8 lines 14-50, Fig. 4.- capacitor 51 (C1) in parallel with inductive coil 55 (L) which makes up parallel resonant circuit), wherein the parallel resonant circuit is configured to generate a pulsed electromagnetic field in the inductor (Col 4 lines 55-60 – current in the coil generates the magnetic field pulse and the coil is the inductor (inductive coil 55) which is part of the parallel resonant circuit) while electrical energy is stored in the parallel resonant circuit (Col 8 lines 16-17 – charge is stored in C1 which is part of resonant circuit), and the inductor is configured to be placed relative to a part of a body to provide the pulsed electromagnetic field to the part of the body (Col 4 lines 55-60 – coil is placed next to patient’s brain tissue to be stimulated); the device further comprising: a power source (Col 8 lines 16-17, Fig. 4 element 52 – power supply); and a switch, external to the parallel resonant circuit (Col 8 lines 14-36, Fig. 4, switch 53 on bottom left side of power supply), which is configured to selectively connect the parallel resonant circuit to the power source for a current ramping period, wherein, during the current ramping period, a current in the inductor is increased to reach a predetermined current (Col 8 lines 16-21: “Capacitor 51 (C1) is initially charged by a power supply 52 that is connected to capacitor 51 (C1) by solid-state switches 53. When capacitor 51 (C1) reaches a sufficient charge (predetermined current), these switches 53 open and the power supply 51 is disconnected from the circuit.”).
However, Abrams fails to disclose that the capacitor is connected in parallel with an inductor without a switch in between the capacitor and inductor in the parallel resonant circuit. 
Southern discloses an electromagnetic therapy device ([0007]), comprising: a parallel resonant circuit comprising a capacitor connected in parallel with an inductor without a switch between the capacitor and the inductor in the parallel resonant circuit, ([0012], [0014], [0023], Fig. 1, 2A, 3. – tank circuit 14 with capacitor 26 and field producing coil 22 in parallel without a switch in between.) and the inductor is configured to be placed relative to a part of a body to provide the electromagnetic field to the part of the body ([0001] – for hypothermia or heating treatment); and the device further comprising: a power source ([0012], [0014] - voltage source 18). 
Abrams and Southern are considered to be analogous of the claimed invention because they all disclose devices to generate an electromagnetic therapy field to produce a desired physiological effect using a resonant circuit with a capacitor and inductor in parallel which the claimed invention also teaches. Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to modify Abrams to include that the capacitor is connected in parallel with the inductor without a switch between the capacitor and inductor to minimize any resistive losses that the switch may induce in the circuit when it is switched on (Southern – [0014-0015], [0022]). 
Regarding claim 2, Abrams and Southern disclose the device of claim 1 as discussed above. Abrams further discloses a charge stored in the capacitor before the switch external to the parallel resonant circuit is closed is zero (Col 8 lines 16-21 – Capacitor 51 is initially charged once it connected to the power supply and switch 53 is closed. Therefore, before the switch is closed the charge on capacitor 51 would be zero since it is not connected to the power supply/receiving any charge yet.).
Regarding claim 4, Abrams and Southern disclose the device of claim 1 as discussed above. Abrams further discloses the desired predetermined current is in the range of one of: 10 A and 2000 A; 100 A and 2000A; 200 A and 2000 A; 200 A and 1600 A; 500 A and 1600 A; and 500 A and 2000 A (Col 5 lines 1-5: Abrams discloses a current of 2000A which overlaps with the current ranges disclosed by applicant since the ranges include 2000A.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the predetermined current of the device of Abrams and Southern to be 2000A as taught by Abrams, because Abrams teaches a current of 2000A in the inductor produces a magnetic field pulse sufficient to therapeutically stimulate the patient’s brain tissue as desired (col. 4, lines 55-60; col. 5, lines 1-5). Additionally, selecting an inductor current of 2000A would have been determinable through routine experimentation and optimization to meet the treatment needs of an individual patient. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A).
Regarding claim 5, Abrams and Southern disclose the device of claim 1 as discussed above. Abrams further discloses the pulsed electromagnetic field has a frequency comprising of one of: less than 1 MHz; less than 250 KHz; less than 200 KHz and or less than 100 KHz (Col 4 lines 61-66: Abrams discloses a pulse frequency of 1-90 Hz which is within the frequency ranges claimed by applicant.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frequency of the pulsed electromagnetic field of Abrams and Southern to be 1-90 Hz as taught by Abrams, because Abrams teaches such a frequency range produces magnetic field stimulation that is therapeutically effective to treat “certain neurologic and psychiatric disorders” (col. 1, lines 13-17; col. 4, lines 55-67). Additionally, producing a pulsed electromagnetic field with a pulse frequency of 1-90 Hz would have been determinable through routine experimentation and optimization to meet the treatment needs of an individual patient. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A).
Regarding claim 6, Abrams and Southern disclose the device of claim 1 as discussed above. Abrams further discloses the switch external to the parallel resonant circuit is open while the parallel resonant circuit is generating at least a portion of the pulsed electromagnetic field (Col 8 lines 14-57: Left switch 53 is opened once the capacitor is charged to a sufficient value and then the current flows from the capacitor to the coil 55 which generates the magnetic field in the brain without the switch being closed again.).
Regarding claim 7, Abrams and Southern disclose the device of claim 1 as discussed above. Abrams further discloses the inductor is a coil loop inductor (Col 8 lines 19-23, Fig. 4 - inductor coil 55). 
Regarding claim 10, Abrams and Southern disclose the device of claim 1 as discussed above. Abrams further discloses a second switch (Col 8 lines 16-36, Fig. 4 – top right switch 53. See annotated figure 4 below.) to selectively couple the parallel resonant circuit back to a capacitor of the power supply (Col 8 lines 16-36, Fig. 4 – capacitor 57 (C2)), wherein closing the second switch recharges the power supply capacitor from the parallel resonant circuit (Col 8 lines 34-50, Fig. 4: Capacitor C2 is construed as the “power switch capacitor”. When the “second switch”, construed as the right-side of switch 53 (See annotated Fig. 4 below.), is closed, power may flow from the resonant circuit and/or from the power supply 52 to C2.).


    PNG
    media_image1.png
    358
    663
    media_image1.png
    Greyscale

Regarding claim 11, Abrams and Southern disclose the device of claim 10 as discussed above. Abrams further discloses the second switch (Col 8 lines 16-36, Fig. 4- top positive switch 53 to right of power supply) couples the parallel resonant circuit (Col 8 lines 14-50, Fig. 4 – capacitor 51 (C1) in parallel with inductive coil 55) to the power supply (Col 8 lines 16-36, Fig. 4 – power supply 52) when the current in the parallel resonant circuit is below a current threshold (Col 8 lines 27-36: When the voltage on capacitor 51 (C1) reaches zero, the coil 55 begins to charge capacitor 57 (C2) which can be led back to the power supply as discussed in the rejection of claim 10 above. The current threshold that causes the charge to recycle back to the power supply for recharging is when the voltage on capacitor 51, which is part of the parallel resonant circuit, goes to zero.). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Abrams in view of Southern as applied to claim 1 above, and further in view of Makansi (WO 2018071906).
Regarding claim 3, Abrams in view of Southern discloses the device of claim 1 as discussed above. However, Abrams in view of Southern fails to disclose the current ramping period is one of: 
Makansi discloses a pulse electromagnetic field therapy device comprising ([0024], [0027-0029]): a parallel resonant circuit comprising a capacitor connected in parallel with an inductor without a switch between the capacitor and the inductor in the parallel resonant circuit ([0095], Fig. 7 – stimulator coil 1 in parallel with capacitor 72 with no switch in between), wherein the parallel resonant circuit is configured to generate a pulsed electromagnetic field in the inductor([0044], [0048] – stimulator coil 1 which is the inductor produces the magnetic field.), the device further comprising: a power source ([0095] – power supply 73); and a switch external to the parallel resonant circuit ([0095], [0096], [0105], [0106], Fig. 7, 8, 11, 12 – MOSFETs/switches outside of coil 1 and capacitor 72). Makansi further discloses the current ramping period is one of: greater than 1 μs and greater than 10 μs ([0116] – “The pulse generator 81 of FIG. 8 turns off the stimulator coil except for the 2-millisecond time duration of the build-up of stimulator coil current prior to the resonant burst.” This 2ms current ramping period is greater than the ranges disclosed by applicant.).
Makansi is considered to be analogous of the claimed invention because they both disclose devices for generating a magnetic field used for a physiological effect applied to the body that comprise a parallel resonant circuit with an inductor (coil) to induce physiological effect. It would have been obvious for one skilled in the art before the effective filing date of the claimed invention to modify the combination of Abrams in view of the Southern to include that the current ramping period is greater than 1μs as taught by Makansi so that the current in the resonant system reaches the appropriate level in order to achieve the desired physiological effect, such as neural stimulation in the case of Makansi ([0094]). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Abrams in view of Southern as applied to claim 1 above, and further in view of Alexander (EP 2874297).
the device according to claim 1 as discussed above. However, Abrams in view of Southern fails to disclose the parallel resonant circuit is galvanically isolated from the power source.
Alexander discloses a device comprising a parallel resonant circuit comprising a capacitor connected in parallel with an inductor ([0076], Fig. 22 with coils and capacitors in parallel) and the device further comprising: a power source ([0076], Fig. 22 – AC or DC volts are the power supplies to provide current and voltage between the circuits.). Alexander further discloses the parallel resonant circuit is galvanically isolated from the power source (Fig. 22 – transformer 2200, [0076]: “Any embodiment of this invention may use such a transformer, which may be useful to provide full electrical isolation between portals, and/or to provide voltage and current translation between portals, as is advantageous, for example, when a first portal is a low voltage DC battery bank, and a second portal is 120 volts AC, or when the converter is used as an active transformer.” The transformer is used to provide electrical (galvanic) isolation between the parallel resonant circuits.). 
Alexander is considered to be analogous of the claimed invention because they both disclose parallel resonant circuits that obtain energy from a power source and then disperse that energy from the power source through an inductor to transfer power. It would have been obvious for one skilled in the art before the effective filing date of the claimed invention to modify the combination of Abrams in view of Southern to include that the parallel resonant circuit is galvanically isolated from the power supply as taught by Alexander to prevent unwanted current from passing between various device elements in the circuit. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Abrams in view of Southern as applied to claim 1 above, and further in view of Hwang et al. (WO 2016106736 - see attached machine translation).
the device of claim 1 as discussed above. However, Abrams in view of Southern fails to disclose the switch external to the parallel resonant circuit receives switching signals over an optical link. 
Hwang discloses an electromagnetic field therapy device (Page 1 line 35- page 2 line 43) comprising a resonant circuit comprising a capacitor and an inductor without a switch between the capacitor and the inductor in the parallel resonant circuit (Page 5 lines 181-182, Fig. 2, inductance Lr and capacitor Cr connected in circuit 25 without a switch between them) and the device further comprising: a power source (Page 5 line 166, Fig. 2, Power supply AC) and a switch external to the parallel resonant circuit (Page 5 lines 176 -180, Fig. 2 - Switch drive IC 22). Hwang further discloses the switch external to the parallel resonant circuit receives switching signals over an optical link (Page 5 lines 176-180: An optic couple is used to send signals of different voltage levels to different elements of the circuit.). 
Hwang is considered to be analogous of the claimed invention because they both disclose devices and methods for transferring power from a power source through a circuit with a capacitor and inductor in order to generate an electromagnetic field for a desired effect. It would have been obvious for one skilled in the art before the effective filing date of the claimed invention to modify the combination of Abrams in view of Southern to include that the switch external to the parallel resonant circuit receives switching signals over an optical link as taught by Hwang so that signals that drive the switch are wirelessly transmitted which helps to maintain the electrical isolation of the circuit from the power source so there is no wanted current flowing through the circuit (Hwang: Page 5 lines 176-180). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Abrams in view of Southern as applied to claim 1 above, and further in view of Anderson et al. (US 20080125618). 
Regarding claim 12, Abrams in view of Southern discloses the device of claim 1 as discussed above. However, Abrams in view of Southern fails to disclose the duty cycle is 5% or less, or 1 % or less.
a pulsed electromagnetic field therapy device ([0016]) comprising an inductor that is configured to be placed relative to a part of a body to provide the pulsed electromagnetic field to the part of the body ([0016], [0018-0019] – the coils in the device generate a magnetic field which extends into the user which causes stimulation.); and the device further comprising: a power source ([0035] – low voltage power source 18). Anderson further discloses the duty cycle is 5% or less ([0058]). 
Anderson is considered to be analogous of the claimed invention because they both disclose devices and methods of generating electromagnetic fields using current in an inductor to produce a desired physiological effect such as stimulation. It would have been obvious for one skilled in the art before the effective filing date of the claimed invention to modify the combination of Abrams in view of Southern to include the duty cycle is 5% or less as taught by Anderson because if the duty cycle is too high, the electrical current might cause electrical heating of the device so it is better to keep the duty cycle lower in order to minimize heat losses (Anderson – [0058]). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Makansi in view of Polson (GB 2298370).
Regarding claim 13, Makansi discloses a method of generating a pulsed electromagnetic field ([0025] – “These systems also add a driver circuit for the magnetic coil that allows for high voltage and fast pulses in the coil.”) for providing a physiological effect ([0024] – stimulation is physiological effect) the method comprising: generating a pulsed electromagnetic field ([0024-0025: coil to produce changing magnetic fields], [0027-0029]). 
However, Makansi fails to disclose that the generated field has a maximum current between 100 A and 2000 A and a maximum voltage between 150 V and 2000 V.
Polson discloses a method of generating a pulsed electromagnetic field for providing a physiological effect the method comprising: generating a pulsed electromagnetic field (Page 1 lines 5-having a maximum current between 100 A and 2000 A (Page 7 line 2-3: “the peak current being about 130 amps in a typical system”) and a maximum voltage between 150 V and 2000 V (Fig. 4A, 4B, Page 6 lines 9-12: Discharge capacitor has voltage of 1.8 kV.).
Polson is considered to be analogous of the claimed invention because they both disclose methods of generating magnetic fields using electrical current in a circuit comprising a coil, capacitor to store charge, and switching means to provide a physiological effect such as stimulation. It would have been obvious for one skilled in the art before the effective filing date of the claimed invention to modify Makansi to include that the generated electromagnetic field has a maximum current between 100 A and 2000 A and a maximum voltage between 150 V and 2000 V as taught by Polson in order to generate a field that can accomplish the desired physiological effect of tissue stimulation (Polson – page 1 lines 5-10). 
Claims 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Makansi in view of Polson as applied to claim 13 above, and further in view of Ishikawa et al. (US 6179769).
Regarding claim 14, Makansi in view of Polson discloses the method of claim 13 as disclosed above. Makansi further discloses the pulsed electromagnetic field ([0024-0025]) is generated by ramping a current in an inductor ([0116]) and that a power supply provides voltage to a capacitor and stimulating coil ([0025], [0027-0028]). 
However, this combination of Makansi in view of Polson fails to disclose ramping a current in an inductor with a power supply having a voltage of between 50 V and 400 V.
Ishikawa discloses a method of generating a pulsed electromagnetic field (Col 1 lines 6-10, Col 2 lines 25-32, Col 4 lines 42-53) and that the pulsed electromagnetic field (Fig. 4B, Col 4 lines 42-53) is generated by ramping current in an inductor with a power supply having a voltage of between 50 V and 400 V (Fig. 4A, Col 4 lines 25-41: The voltage of the power supply can range from 100V to 2kV, 
Ishikawa is considered to be analogous of the claimed invention because they both disclose devices and methods that generate electromagnetic fields used for a physiological effect or treatment. The devices and methods both disclose a capacitor charged by a power supply which transfers current to a coil which delivers pulses to a target region of the body. It would have been obvious for one skilled in the art before the effective filing date of the claimed invention to modify the combination of Makansi in view of Polson to include that the pulsed electromagnetic field is generated by ramping current in an inductor with a power supply having a voltage of between 100 V and 400 V as taught by Ishikawa, because Ishikawa teaches a power supply voltage of 100V to 2 kV, which includes a range of 100-400 V, ensures the capacitor can be charged to a sufficient amount of energy to be transferred to the inductor (coil) to generate an electromagnetic field of the proper magnitude to deliver the desired physiological effect while not utilizing a power supply with too high of a voltage that would deliver too much energy to the capacitor and coil which could cause a patient pain (Ishikawa – Col 4 lines 42-53). Furthermore, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A).
the method of claim 14 as discussed above. Makansi further discloses the inductor is a component in a switchless parallel resonant circuit ([0095], [0096], Fig. 7, 8 – stimulator coil 1 in resonant circuit without a switch).
Regarding claim 16, Makansi in view of Polson and Ishikawa disclose the method of claim 14 as discussed above. Makansi further discloses the current in the inductor is ramped over a period of: greater than 1 μs and greater than 10 μs ([0116] – “The pulse generator 81 of FIG. 8 turns off the stimulator coil except for the 2-millisecond time duration of the build-up of stimulator coil current prior to the resonant burst.” This 2ms current ramping period is greater than the ranges disclosed by applicant.).
Regarding claim 17, Makansi in view of Polson and Ishikawa disclose the method of claim 14 as discussed above. Makansi further discloses the pulsed electromagnetic field has a decay time of at least: 100 μs; 200 μs; ([0115], Fig. 18b – The resonance period is 200 microseconds.).
the method of claim 14 as discussed above. Makansi further discloses the pulsed electromagnetic field has a frequency of: less than 1 MHz; less than 250 KHz, less than 200 KHz, or less than 100 KHz ([0100] – 1-1000 Hz;  [0115] – “The lower portion of FIG. 18b shows the bursts of decaying sinusoidal pulses, and the burst rate is 20 bursts per second, or 20 Hz.” The frequency of 20 Hz Makansi falls within the claimed range. See MPEP 2131.03.). 
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frequency of the pulsed electromagnetic field of Makansi, Polson, and Ishikawa to be 1-1000 Hz as taught by Makansi, because Makansi teaches providing burst frequencies of 1-1000 Hz is desirable for providing stimulation that meets the needs of the individual patient depending on the degree of stimulation needed and the location of the targeted nerve(s) ([0100]). Additionally, producing a pulsed electromagnetic field with a pulse frequency of 1-1000 Hz would have been determinable through routine experimentation and optimization to meet the treatment needs of an individual patient. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A).
Regarding claim 20, Makansi in view of Polson and Ishikawa disclose the method of claim 15 as discussed above. Makansi further discloses the current in the inductor is ramped over a period of: greater than 1 μs and greater than 10 μs ([0116] – “The pulse generator 81 of FIG. 8 turns off the stimulator coil except for the 2-millisecond time duration of the build-up of stimulator coil current prior .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Makansi in view of Polson and Ishikawa as applied to claim 14 above, and further in view of Anderson.
Regarding claim 19, Makansi in view of Polson and Ishikawa disclose the method of claim 14 as discussed above.
However, Makansi in view of Polson and Ishikawa fails to disclose the duty cycle is 5% or less, or 1 % or less.
Anderson discloses a method of generating a pulsed electromagnetic field for providing a physiological effect, the method comprising: generating a pulsed electromagnetic field ([0016], [0018-0019] – the coils in the device generate a magnetic field which extends into the user which causes stimulation.); and the electromagnetic field is generated by ramping current in an inductor with a power supply ([0035-0036], Fig. 1 – Power source 18 sends current to the coils in the distributor which are the inductors.). Anderson further discloses the duty cycle is 5% or less ([0058]). 
It would have been obvious for one skilled in the art before the effective filing date of the claimed invention to modify the combination of Makansi in view of Polson and Ishikawa to include the duty cycle is 5% or less as taught by Anderson because if the duty cycle is too high, the electrical current might cause electrical heating of the device so it is better to keep the duty cycle lower in order to minimize heat losses (Anderson – [0058]). 



Conclusion
Wascher et al. (US 6083149) discloses a magnetic field device for inhibiting the growth of certain cells within the body. The device utilizes a power supply with a voltage of 110 or 220 V to achieve a magnetic field of 0-15 amperes. 

Mo (US 20060187607) discloses a method and device for generating pulsed magnetic stimulation with a capacitor in parallel with a coil and a switch that accumulates electrical charge in the pulse capacitor while the switch is on/closed. The method also utilizes a current ramp-up process so that the current in the coil can be 1/6, ½, or the maximum possible current. The apparatus includes a control circuit external from the resonant circuit that can be a power supply.
Roth et al. (US 10463870) discloses a source that provides energy to a circuit comprising a capacitor and inductor in parallel wherein the capacitor discharges current into the inductor. The circuit also includes a switch that operates when the current in the circuit is close to zero which minimizing voltage spikes and switching losses. 
Gleich et al. (US 20160184601) discloses a magnetic stimulator to generate a field for tissue stimulation. The stimulator comprises a resonant circuit with an inductor and capacitor in parallel. The circuitry also includes multiple switches both inside and outside the resonant circuit which can be used to increase current in a transformer or to allow energy to flow from a transformer to a pulse capacitor and then to a stimulating coil. Since a transformer is used, the system is galvanically/electrically isolated. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN N HUBBELL whose telephone number is (571)272-7028. The examiner can normally be reached M-F 8AM-5PM (EST), Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.N.H./               Examiner, Art Unit 3791                                                                                                                                                                                         

/CARRIE R DORNA/               Primary Examiner, Art Unit 3791